UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JORGE LUIS ARREDONDO-BELTRAN                    §
                                                §
versus                                          §    CIVIL ACTION NO. 4:16-CV-506
                                                §    CRIMINAL ACTION NO. 4:09CR00003-001
UNITED STATES OF AMERICA                        §

                                   ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration, and no objections thereto having been timely filed, the Court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

same as the findings and conclusions of the Court.

         It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DISMISSED without prejudice.

Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern District of Texas. All motions by

         . not previously ruled upon are DENIED.
either party
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.

         SIGNED at Plano, Texas, this 10th day of December, 2018.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
